Adjudged that the petition is granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to PERB for a new determination in accordance herewith.
The petitioner employs 400 teachers who are represented by the intervenor union. Of these 400, 17 are designated as chairpersons. It is these 17 people who wish to form their own bargaining unit. PERB determined, after a hearing, that the circumstances did not warrant the splintering of the present bargaining unit. It did so despite its own decisions which presented similar facts but arrived at the opposite conclusion.
"[UJnless [PERB’s] determination was 'affected by an error of law’ or was 'arbitrary and capricious or an abuse of discretion’, we will not interfere (CPLR 7803, subd 3)” (Matter of Incorporated Vil. of Lynbrook v New York State Pub. Employment Relations Bd., 48 NY2d 398, 404). While we are therefore limited in our review, we must determine whether or not PERB’s determination was "arbitrary and capricious”. The Court of Appeals has said: "A decision of an administrative agency which neither adheres to its own prior precedent nor indicates its reason for reaching a different result on essentially the same facts is arbitrary and capricious” (Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 516-517).
Here, PERB reached the opposite conclusion on essentially *613the same facts from that arrived at in two of its previous decisions, Matter of East Greenbush Cent. School Dist. (17 PERB H 3083) and Matter of Hyde Park Cent. School Dist. (16 PERB jf 3083). It did so without explanation.
Its failure to explain its inconsistent determinations mandates that the instant determination be annulled (see, Matter of Health Related Nutrition Servs. [Roberts], 123 AD2d 466, 467-468). Lawrence, J.. P., Kunzeman, Eiber and Balletta, JJ., concur.